NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



EDWARD L. WEBB,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4057
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Edward L. Webb, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.

PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and VILLANTI, JJ., Concur.